DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 6, 2021 is acknowledged.

Response to Amendment
Claim 1 has been amended.  Claims 4-6, 8, 10-13, 16, 18-23, 25-38, 40-65, 67-69, 72, 75-79, and 83-95 have been canceled.  Claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70, 71, 73, 74, and 80-82 are pending and provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant added claim 95 as canceled.  The prior objection is withdrawn.

Applicant argues 35 USC §101 rejection, starting pg. 14 of Remarks:

SUBJECT MATTER REJECTIONS

Claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70-71, 73, 74, and 80-82 stand rejected under 35 U.S.C. § 101, as allegedly directed to unpatentable subject matter. The Office Action asserts that the “claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea without significantly more.” Office Action, Page 13. Specifically the Office Action asserts that “The claim [1] recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g., applying projection factors to the financial plan container that contains the client data) and managing personal behavior (e.g., incorporating the financial plan container into a client financial plan)” Office Action, Page 13. The Office Action takes the position that the following claim limitations cover a fundamental economic practice:
plan container specifies a custom client interface that is presented through the graphical user Interface;
receiving the client data through the custom client Interface specified by the at least one financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container;
applying one or more projection factors to the at least one financial plan container that contains the client data, wherein said one or more projection factors are based on:
changes in client data of one or more further financial plan containers that are associated with one or more users and that have a different container timing than the at least one container,
and wherein a particular projection factor of the one or more projection factors is based on the selection of a particular economic segment that is based on the life data contained in the at least one financial plan container; and
incorporating the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, into a client financial plan configured to be presented to a user in the graphical user interface,

Specifically, the Office Action asserts that the above claim elements constitute a “fundamental economic practice, e.g., applying projection factors to the financial plan container that contains the client data) and managing personal behavior (e.g., incorporating the financial plan container into a client financial plan)” Office Action, Page 14. The Office Action continues, “If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.” Office Action, Pages 14-15. The Office Action then asserts that Step 2A, Prong 1, is “YES.”
The Office Action then asserts that the claims only recite a computer, and point to portions of Applicant’s specification that assert that a specific type of computer is not required. Office Action, page 15. The Office Action then asserts that Step 2A, Prong 2, is “NO.” The Office Action thus asserts that Independent Claim 1 does not recite eligible subject matter. Applicant respectfully traverses.
Step 2A. Prong E is “NO. the Claim Does Not Recite an Abstract Idea”
“The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for ‘[l]aws of nature, natural phenomena, and abstract ideas,’ which are ‘the basic tools of scientific and technological work.’ Yet, the Court has explained that ‘[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,’ and has cautioned ‘to tread carefully in construing this exclusionary principle lest it swallow all of patent law.’” 2019 Revised Patent Subject Matter Eligibility Guidance, § I (quoting Alice). To aid in the determination of whether a claim is directed to an abstract idea, the 2019 Revised Patent Subject Matter Eligibility Guidance “extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, ... : a) Mathematical concepts ...; b) Certain methods of organizing human activity ...; and c) Mental processes ....” Claims that do not recite matter than falls within these enumerate groupings of abstract ideas “should not treated as reciting abstract ideas” except in rare circumstances. Id.
The Office Action asserts that the claims recite “fundamental economic practice, e.g., applying projection factors to the financial plan container that contains the client data) and managing personal behavior (e.g., incorporating the financial plan container into a client financial plan.” Office Action, Page 14. However, the Office Action is analyzing a reduced version of the claim, instead of the actual recitations of the claim taken as a whole. Applicant is not claiming a fundamental economic practice, nor can Applicant’s claims be reduced to “applying projection factors to the financial plan container that contains the client data” and “incorporating the financial plan container into a client financial plan,” as it appears the Office Action has done. Rather, when the claim is taken as a whole, Applicant is claiming a specific computational system that assists a client in inputting information about their financial system, and using that information in a unique way to generate a specific plan for that client. Applicant’s Claim 1, as amended, recites specific recitations that cannot be reduced to a mere “fundamental economic practice” or a mental process, such as “financial plan container that is configured to receive the client data, wherein at least one financial plan container specifies a custom client interface that is presented through the graphical user interface” and “receiving the client data through the customer client interface specified by the at least one financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container,” along with other recitations. Accordingly, Applicant respectfully submits that at least Claim 1, as amended, when taken as a whole, recites elements that are not an abstract idea of certain methods of organizing human activity, but are instead directed to specific improvements to both a computer system and a graphical user interface, both of which are eligible subject matter. See MPEP 2106.04(a)(1).
From Applicant’s argument above…
>>Rather, when the claim is taken as a whole, Applicant is claiming a specific computational system that assists a client in inputting information about their financial system, and using that information in a unique way to generate a specific plan for that client.<<

The specific computation system appears to be computers (e.g. Fig. 1, ref. 105).

Also from Applicant’s disclosure…
“…The term module, as used in the foregoing/following disclosure, may refer to a collection of one or more components that are arranged in a particular manner, or a collection of one or more general-purpose components that may be configured to operate in a particular manner at one or more particular points in time, and/or also configured to operate in one or more further manners at one or more further times…” (para. [00122])

Using computers in a unique way for an abstract purpose (e.g. generate a specific plan) as claimed is using computers for a judicial exception.  Computers themselves have not been shown to be particular machines.


B, Assuming. Arguendo, that Step 2A. Prong I Is “YES.” Then Step 2A. Prong 2. Resolves to “YES, the Claim Recites Additional Elements…”, Making the Whole of Step 2A “NO”.

Assuming, arguendo, that the claims can be reduced to a mere fundamental economic practice, and that they are directed to an abstract idea, Applicant respectfully submits that Claim 1, as a whole “integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception.” MPEP 2106.04(d), and thus fulfils Step 2A, Prong 2 resolving in favor of eligibility. The use of a “financial plan container that is configured to receive the client data, wherein at least one financial plan container specifies a customer client interface that is presented through the graphical user interface.” and “receiving the client data through the custom client interface specified bythe at least on financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container” represents an improvement in the functioning of a computer and/or an improvement in a technological field. Here, the improvements to the GUI recited in the claims provide for technological advantage as laid out in the specification, such that the now-improved computer can “generate prompts for inputs that allow even unsophisticated clients to provide all the necessary data to the system to generate an initial profile.” Specification, Para. [0088],
Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 2016-2684, 2017-1922 (Fed. Cir. Jan. 23, 2018) (hereafter “Core Wireless”) case. In that case, the Federal Circuit held:
The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal... Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices.”
Core Wireless, Page. 9. The Federal Circuit continued:
These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices, limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Core Wireless, Page 9. Here, the claimed invention now performs an analogous function to Core Wireless. As detailed in the specification, the Life Cards (e.g., containers), “may be tightly controlled to create a user interface in which the client is asked one or a series of simple questions, and for which limited input is accepted. The Life Card, which may have its own economic data associated with it, then can be combined with other Life Cards, which, when inputted into a forecasting model, allow a specifically tailored financial plan to be presented to the client, with minimal strain on the client’s resources.” Specification, Para. [0078]. These improvements to the functioning of a computer “result in an improved user interface for electronic devices,” exactly as was held patentable in Core Wireless. Accordingly, Applicant respectfully submits that the recitations of Claim 1, as amended, are eligible under Step 2 A of the Interim Guidelines and thus are patent-eligible.
Core Wireless was an improvement to the computer display itself.  Applicant is claiming financial planning software which would be an improvement to a judicial exception.  For example, improving a financial planning interface is not improving the computer itself but a financial planning tool (i.e. the GUI itself is not improved).

From para. [0078]…
. Each Life Card may be tightly controlled to create a user interface in which the client is asked one or a series of simple questions, and for which limited input is accepted. The Life Card, which may have its own economic data associated with it, then can be combined with other Life Cards, which, when inputted into a forecasting model, allow a specifically tailored financial plan to be presented to the client, with minimal strain on the client’s resources. These features will be discussed in more detail herein.” 

A financial plan that uses less resources is not improving the computer itself, even if the computer benefits by a more efficient financial planning software.  A judicial exception that uses a computer, even more efficiently, is still a judicial exception using a computer.  There is nothing in the MPEP that indicates better programming of a judicial exception is an improvement to technology.
In summary, for the reasons outlined above, Applicant respectfully submits that Claim 1, as amended, do not recite an abstract idea (Step 2A- Prong 1, evaluates to “NO,” indicating the claim is patent-eligible), and even assuming, arguendo, that Claim 1, taken as a whole, did recite an abstract idea, that idea, when viewed in the claim as a whole, integrates the judicial exception into a practical application (Step 2A- Prong 2, evaluates to “YES, the claim recites additional elements that integrate the judicial exception into a practical application” indicating that the whole of Step 2A is “NO,” and the claim is patent-eligible).
For at least these reasons, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70-71, 73, 74, and 80-82 as allegedly directed to non-statutory subject matter.
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103 rejection, starting pg. 18 of Remarks:
II. OBVIOUSNESS REJECTIONS
Claims 1-3, 7, 9, 14, 15, 17, 38, 39, 66, 69-71, 73, 74, and 80-82 stand rejected as allegedly rendered obvious by Torre in view of Witz. Applicant respectfully traverses. Specifically, Applicant respectfully submits that the Office Action has failed to establish prima facie unpatentability of Independent Claim 1, as amended, because the Office Action has failed to show that the cited art of record discloses or suggests all the recitations of Independent Claim 1.
Independent Claim 1, as amended describes “facilitating presentation, through a graphical user interface, of the at least one financial plan container that is configured to receive the client data, wherein at least one financial plan container specifies a custom client interface that is presented through the graphical user interface,” and “receiving the client data through the custom client interface specified by the at least one financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container.” Applicant respectfully submits that Torre in view of Witz fails to disclose or suggest these recitations."
First addressing Torre, Torre does not teach “facilitating presentation, through a graphical user interface, of the at least one financial plan container that is configured to receive the client data, wherein at least one financial plan container specifies a custom client interface that is presented through the graphical user interface,” or “receiving the client data through the custom client interface specified by the at least one financial plan container, into the at least one financial plan container,” as recited in Independent Claim 1. The data structures of Torre, as described in Para. [0451], are described as follows:
The system further includes a collection of data structures in the memory. The data structures are populated from electronically received responses to a questionnaire. The data structures include financial asset objects, a home asset object, a human capital object and a priori rules. The financial asset objects are adapted to represent the positions in stocks and bonds, including risk, return, allowable transaction types, cash flows and tax treatment. The allowable transaction types can capture the illiquidity of some stocks or bonds. The tax treatment may capture relevant dates and basis amounts. The home asset object is adapted to represent the home ownership, including risk, return, the preferences for disposition of the home, cash flows and tax treatment. The human capital object is adapted to represent the employment prospect, including at least milestones for future job-related earnings, full employment, partial 
Torre, Para. [0451], While Torre discloses forms, those forms appear to be pre-set flows related to tax forms and other known financial forms, and nothing in Torre discloses or suggests that the forms specify a custom client interface that is presented through the graphical user interface. Rather, Torre suggests that the inputs are defined by pre-existing flows outside of the alleged form structure. For example, Para. [0251] of Torre describes “[t]he system determines whether the user intends a period of partial retirement 603. If so, dates for partial retirement are entered 604. Dates for full retirement are entered 605. This completes entry of timing data 606. The detail of entering dates for partial or full retirement 604, 605 are in the dates entry flow 620. The system determines whether a range of dates will be entered 621 and, if not, whether retirement is desired as soon as possible 622. The system accepts data entry for retirement as soon as possible 624, at a particular age 625 or during a range of ages 623. The flow continues 626 with the dates for partial or full retirement entered. Torre, Para. [0251]; see also Torre, Fig. 6; Fig. 10.
The Office Action asserts that Torre’s “forms” correspond to the claimed containers, which in addition to including templates of one or more variables, also specify a custom client interface that is presented through the graphical user interface. The Office Action acknowledges that Torre does not teach templates (see, e.g., Office Action, Page 23, “Torre et al. in the business of financial planning teaches forms. They do not literally teach template”), thus acknowledging that Torre fails to disclose the claimed containers. In Independent Claim 1, as amended, the financial plan containers include a template of one or more variables. Each financial plan container also “specifies a custom client interface that is presented through the graphical user interface” and receiving the client data through the customer client interface specified by the at least one financial plan container.”
The Examiner correlated forms to templates (pg. 23 of Non-Final Rejection dated 10/06/2020).  There appears to be no explicit definition of “container” in Applicant’s disclosure.
From Applicant’s disclosure and use of “container” where it appears to be goals (ref. 210).  Also “each container is filled out by a client…” and “Container include UI Specification, Modeling Data, and Narrative Specified Projection Data... 


    PNG
    media_image1.png
    434
    735
    media_image1.png
    Greyscale


Applicant has amended their claims to include… 

…wherein at least one financial plan container specifies a custom client interface that is presented through the graphical user interface,” or “receiving the client data through the custom client interface specified by the at least one financial plan container...  

From Applicant’s specification on container specifies a customer client interface…

“…That is, financial plan container portion presentation facilitating module 854 may use the data in a container, e.g., a container 1500, to determine the client interface to be presented to the client, e.g., presentation of questions like “Do you own or rent a home,” and “how much do you pay per month in rent.”…” [00139]

Therefore the container (goal) is used to determine the custom client interface to present to the client.  For example, if the container is a job goal, the custom interface would be specified by the job goal (e.g. ask job related questions).

Fig. 5 from Torre teaches this.  Fig. 5 is an education goal (container) with annual cost of tuition (education goal specifies a custom client interface that ask cost of tuition question).

The Office Action asserts that Witz cures this deficiency, stating:
Witz also [in] the business of financial planning teaches:
“It will also be understood by those of skill in both the financial planning and computer arts that the invention is not limited by the particular terminology used herein. Thus, depending upon the nomenclature used by particular persons or organizations, data items may be referred to as “parameters,” “information,” or “statistics.” Repetitive items or forms may be referred to as “templates” or “models.”
Office Action, Page 23, citing Witz, Para. [0050], This portion of Witz, however, does not cure the deficiencies of Torre, namely, that Torre fails to disclose or suggest “facilitating presentation, through a graphical user interface, of the at least one financial plan container that is configured to receive the client data, wherein at least one financial plan container specifies a custom client interface that is presented through the graphical user interface,” or “receiving the client data through the custom client interface specified by the at least one financial plan container, into the at least one financial plan container,” as recited in Independent Claim 1, as amended.
Witz was used to literally teach template and not a custom interface.

Applicant is also reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, Applicant respectfully submits that the Office Action has failed to establish prima facie unpatentability of Independent Claim 1, because the Office Action has failed to establish at least that Torre and Witz, alone or in any combination, disclose or suggest all the recitations of Independent Claim 1. Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejection of Independent Claim 1, at least for this reason.
The word “container” appears to be a goal (e.g. Job Container, Fig. 2, ref. 210) and includes a user interface with modeling data and narrative specific projection data (Fig. 2).  Torre presents a goal with a user interface and modeling data and narrative specific projection data (e.g. Fig. 5) user interface, with “Education” (goal), various parameters (Funding, Start Date, etc. as modeling data), and specific projection data (e.g. Length of Program).  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.
Dependent Claims 2-3, 7, 9, 14, 15, 17, 38, 39, 66, 69-71, 73, 74, and 80-82 depend either directly or indirectly from Independent Claim 1. “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” Moreover, “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” MPEP 2143.03.
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70, 71, 73, 74, and 80-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70, 71, 73, 74, and 80-82 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:
A computationally-implemented method, comprising:
generating, on a computer, at least one financial plan container, said generating at least partially based on a user interaction of a user with the computer, that includes a template of one or more variables, said financial plan container configured to receive and contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data, and wherein at least one variable of the template of variables is based on data inputted by another entity;
facilitating presentation, through a graphical user interface, of the at least one financial plan container that is configured to receive the client data, wherein the at least one financial plan container specifies a custom client interface that is presented through the graphical user interface:
receiving the client data through the custom client interface specified by the at least one financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container;
applying one or more projection factors to the at least one financial plan container that contains the client data, wherein said one or more projection factors are based on:
changes in client data of one or more further financial plan containers that are associated with one or more users and that have a different container timing than the at least one container,
and wherein a particular projection factor of the one or more projection factors is based on the selection of a particular economic segment that is based on the life data contained in the at least one financial plan container; and incorporating the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, into a client financial plan that is presented to a user in the graphical user interface.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. applying projection factors to the financial plan container that contains the client data) and managing personal behavior (e.g. incorporating the financial plan container into a client financial plan).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 1 therefore is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a computer (Claim 1). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification, para. [00228] of using a general purpose computer.  Also para. [00224] where those skilled in the art will recognize implementations may be easily changed.  The financial plan container, template, and user interface, appear to be software to implement the abstract elements.  See para. [0087] where a container is representations of various occurrences, events, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus Claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 14, 15, 17, 24, 39, 66, 70, 71, 73, 74, and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2010/0185561 to Torre et al. in view of Pub. No. US 2008/0033886 to Witz.
Regarding claim 1
A computationally-implemented method, comprising:

{“Lawyer submits that the disclosure makes clear that it is “the use or operation of a computer,” as in “the method is implemented by use or operation of a computer,” that is the intended usage here.” pg. 18, Applicant’s Remarks 07/27/2017}

[“Computationally-implemented" is interpreted as "computer-implemented" for examination purposes.]

generating, on a computer, at least one financial plan container, said generating at least partially based on a user interaction of a user with the computer, that includes a template of one or more variables, said financial plan container configured to receive and contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data, and wherein at least one variable of the template of variables is based on data inputted by another entity;

{Regarding “container,” Applicant’s disclosure teaches:

“Throughout the instant application, reference may be made to “life containers,” which are representations of various occurrences, events, conditions, or other things that may have financial data associated with them. A “life container” may be an event, e.g., a marriage, a birth of a child, a purchase of a house, but is not limited to events. Life containers may include assets, events, people, debts, insurances, taxes, incomes, goals, current possessions, vacations, and so forth. In an embodiment of the invention, the “life container” is instantiated as a “life card,” for ease in presentation to the client interface, but this should not be considered to be a limiting feature. Any suitable interface that can be used to express a container should be considered within the scope of the following.” [0087]

Therefore a container may be include assets, events, goals, etc.  Therefore a goal could be a container.  Fig. 2, refs. 230 “Take a Worldwide Vacation” and 240 “Have a Baby” are goals that are containers}

Torre et al. teaches:
Fig. 5 and “Add Goal:” (generate), where goal is Education goal (therefore financial plan container, Education is a type of financial plan container) based on user interaction using required fields and using Fig. 5 form (template)…


    PNG
    media_image2.png
    398
    436
    media_image2.png
    Greyscale


Forms…
“The presentation server accesses presentation forms 225 and application scripts 227 that define the interaction with the user and presentation logic.” [0051]

Where the system (other entity) looks up the cost of tuition and board…
“…Optionally, the educational institution could be identified by name and the system could look up some or all of the school classification and current cost of tuition, room and board….” [0189]

Cost entered by the system (other entity)…
“…Annual costs of tuition and board are entered 509, 510, and in current amounts, which the system will automatically adjust to future dollars. As described above, these amounts may be derived from the institution name and degree….” [0190]

Entry of goal in Fig. 5 (user interaction with a computer)…
“FIG. 5 further illustrates entry of an educational expense goal, as a concrete objective rather than a cash flow. This example depicts paying for boarding school for a granddaughter. A descriptive name for the educational goal is entered 501. The beneficiary 502 is identified from among individuals entered during the household setup process. Because the household has more than one principal, a donor type 503 is specified and, optionally, a specific donor identified…” [0190]

A computerized system…
“As a computerized system, the technology described includes a system that simulates pre-and post-retirement income streams, assets and expenses and applies preferences for trade-offs among financial goals. Features of the system may implement any of the methods or aspects of methods described herein. In particular, the system may include a processor, at least one memory coupled to the processor, and the simulation module, operative on the processor and the memory.” [0450]

	See Template below.

facilitating presentation, through a graphical user interface, of the at least one financial plan container that is configured to receive the client data, wherein the at least one financial plan container specifies a customer client interface that is presented through the graphical user interface;


{From Applicant’s specification on container specifies a customer client interface…

“…That is, financial plan container portion presentation facilitating module 854 may use the data in a container, e.g., a container 1500, to determine the client interface to be presented to the client, e.g., presentation of questions like “Do you own or rent a home,” and “how much do you pay per month in rent.”…” [00139]

Therefore the client interface presented to the client may be based on data already in the container (e.g. goal of client)}


Fig. 5 is a presentation of container to receive client data, using a user interface.  Fig. 5 uses data in the container (e.g. “Education” as container/goal) that specifies an interface that is presented thru the graphical user interface (e.g. Annual Cost of Tuition).  Therefore presentation of questions such as Annual Cost of Tuition, etc.

receiving the client data through the customer client interface specified by the at least one financial plan container, into the at least one financial plan container by presenting one or more questions to the user that are based on the type of the financial plan container; 

Fig. 5 teaches receiving client data input into the plan container and questions based on the type of financial plan container.


For example, Fig. 5, ref. 501 teaches “Annual Cost of Tuition:” (presenting one or more questions to the user)....


    PNG
    media_image3.png
    111
    391
    media_image3.png
    Greyscale



applying one or more projection factors to the at least one financial plan container that contains the client data, wherein said one or more projection factors are based on:

changes in client data of one or more further financial plan containers that are associated with one or more users and that have a different container timing than the at least one container, 

Example of stock grant (different container) and timing based on SEC rules governing stock sales…
“A restricted stock grant is a block of shares granted at one time, subject to forfeiture and sales restrictions. The forfeiture restriction establishes a period of time in which the grant may be lost if certain conditions are not met. These conditions will generally be different for each grant and need not concern us. The sale restriction will forbid the sale of the stock during the forfeiture period. The sale restriction may extend beyond the forfeiture period however. The restriction could derive from SEC rules governing stock sales by corporate insiders or it might derive from an explicit condition in the grant. Such a condition could apply for either a fixed period of time (a temporary restriction) or for an indefinite period (a permanent restriction.) The tax treatment of such grants is governed by elections the grantee makes when the grant is received.” [0098]

Example of income goals (container) and retirement timings, which is different than stock sales…
“FIG. 8 depicts the relationship between a retirement timing goal 801 and a plurality of income goals and retirement timings 802, 803. Households are defined in this embodiment as having one retirement timing goal that aggregates several other goals. The household retirement timing goal is associated 811 with income goals 802 for periods of full employment, partial retirement and full retirement. The retirement timing goal is also associated 812 with retirement timing goals 803 for each of the household principals or wage earners.” [0253]



Goals (containers) have different timing and tax (economic) consequences…
“Goals such as a bequest, education, family support, financial reserve, lump sum expenditure, real property purchases, household disposable income and wealth building present different timing and tax consequences. Over-simplification of concrete goals into a single annual income requirement is a mistake that concrete goals technology corrects. An automatic tool for translating a concrete goal into formal constraints assists a typical household to be able to describe a whole long term plan; automatically adjusting constraints to match simulated economic conditions over a long-term horizon depends on using a computerized model.” [0030]

One example of applying random number (projection factors) for simulation periods using economic factors…
“Simulating a range of long-term plans for comparison purposes, taking into account economic uncertainty, is beyond the mental or manual capabilities of even the most skilled analyst. Simulations may be factor driven and should produce self-consistent sets impacts on different types of investments, faithful to historical or adjusted historical covariance data. For instance, when stocks decline sharply, the price of bonds goes up as investors shift their money from equities to bonds. Or, when interest rates go up, bank stocks rise and housing starts to fall. Covariance is a typical measure of how the performance of one asset class tracks another asset class. For overall economic simulation, smaller or larger sets of factors may be used. Monte Carlo simulation is popular for simulating events over time. One or more random number generators typically are invoked for a simulation period to determine the direction and magnitude of economic factor vectors. Individual assets and income requirements are simulated consistent with the economic vectors, sometimes with a secondary random number generator to simulate intra-period variation, for instance, between a particular stock and the sector to which it belongs. In each simulation, a different seed is used for the random number generator(s) and the future economic history follows a different course. Evaluation of a long-term plan may involve 100 or more simulations, to generate a distribution of potential results of following the plan.” [0031]

Stress testing various scenarios (changes in client data) using economic conditions…
“Stress testing of scenarios produces results distinct from the usual cases. Stress testing can cover economic conditions, disability, catastrophic illness and even death of a wage earner. The summary measures appropriate for explaining stress tests may differ from the ordinary measures.” [0036]

Example of dates, where the dates would be different for different children…
“Here, we return to using concrete objectives as a means of eliciting information that is difficult for many users to express, followed by automatically translating the concrete objectives into models or constraints suitable for simulation. For instance, the goal of putting a child through college can be presented with a starting date and ending date, a degree to be obtained, a current cost of tuition, room and board, a school classification and a goal for paying all or less than all of the costs, as illustrated in FIG. 5.” [0189]

Another example of using different retirement dates (plural)…
“In general, the date of retirement for path .phi. will be determined by the retirement policy. The principal events determining the timing of goals are the dates of partial and full retirement. The partial retirement date is defined as the first date at which a member of a household becomes partially retired. The full retirement date is the date at which the last member of the household fully retires. The full and partial retirement dates of individuals are determined by the data described in the section on the retirement timing goal below.” [0193]

incorporating the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, into a client financial plan that is presented to a user in the graphical user interface.

[No Patentable Weight is given to intended use language of “configured to be presented to a user…” as presented never happens.]

Describing a whole long-term plan by using (incorporating) various goals (containers)..
“Goals such as a bequest, education, family support, financial reserve, lump sum expenditure, real property purchases, household disposable income and wealth building present different timing and tax consequences. Over-simplification of concrete goals into a single annual income requirement is a mistake that concrete goals technology corrects. An automatic tool for translating a concrete goal into formal constraints assists a typical household to be able to describe a whole long term plan; automatically adjusting constraints to match simulated economic conditions over a long-term horizon depends on using a computerized model.” [0030]

Template
Torre et al. in the business of financial planning teaches forms.  They do not literally teach template.

Witz also the business of financial planning teaches:
“It will also be understood by those of skill in both the financial planning and computer arts that the invention is not limited by the particular terminology used herein. Thus, depending upon the nomenclature used by particular persons or organizations, data items may be referred to as "parameters," "information," or "statistics." Repetitive items or forms may be referred to as, " templates," or "models."”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Witz the ability to use templates as taught by Witz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Witz who teaches forms may be referred to as templates. 

Regarding claim 2
The computationally implemented method of claim 1, further comprising:
facilitating presentation of the client financial plan for which the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied.

Torre et al. teaches:
Fig. 11 as one example of presentation of financial plan with Education (container).

Regarding claim 3
The computationally-implemented method of claim 2, wherein said facilitating presentation of the client financial plan for which the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied comprises:

facilitating presentation of the client financial plan through use of one or more iconographical visual elements that are personalized to a particular client, wherein the one or more iconographical visual elements have at least one visual property that changes relative to an underlying numeric value represented by the one or more iconographical visual elements.

Torre et al. teaches:
Fig. 15 is a presentation of a plan that changes underlying numeric value based on simulation…
“FIG. 15 depicts how, at each point in time, five cases can be selected. An unfortunate case can be the chosen so that 95% of the paths at that time resulted in greater remaining resources. The unfavorable case can be chosen so that 75% of the paths produce better results and 25% produce worse results. The normal case represents half of the paths and doing better than half the cases doing worse. The favorable cases chosen to do better than 75% of the paths. An unfortunate case is chosen to do better than 95% of the 

Regarding claim 7
The computationally-implemented method of claim 2, wherein said facilitating presentation of the client financial plan for which the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied comprises: facilitating presentation of the client financial plan as a visual representation of one or more of:
a risk interval of the financial plan; and

Torre et al. teaches:
Example of longevity (interval) risk…
“Applying available resources preferably is constrained during simulation so that the estate is not depleted before the retirees die. The so-called "longevity risk" is that resources will be exhausted prior to death. It may be that the most basic goals, such as minimum required income and meeting debt obligations, cannot be met in some cases, which should lead to reformulation of the minimum requirements (or may lead to an acceptance that retirement may be difficult). In the runs in which minimum goals are satisfied, the simulation applies funds to successive levels of goals and tracks the levels of funding (e.g., on a percentage basis) achieved in each simulation run. As the resources available vary from run to run, so the level of goal funding does as well. In the runs that produce sufficient resources to meet minimum requirements through death, it is more useful for planning purposes to describe levels of funding attainable for various goals than to pick a particular spending level and predict the year when the money runs out.” [0361]

a status over time of the client financial plan as an iconographical visual element that is personalized to a particular client.

Fig. 15 and 16 teach different simulations based on risk.

Regarding claim 9
The computationally-implemented method of claim 1, wherein said generating at least one financial plan container that includes a template of one or more variables, said financial plan container configured to receive and/or contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data comprises:
generating at least one financial plan container that includes the template of one or more variables, said financial plan container configured to receive client data, and said template of one or more variables is based on the type of the financial plan container.

Torre et al. teaches:
	Fig. 5, ref. 509 teaches receiving tuition for education (container).

Regarding claim 14
The computationally-implemented method of claim 1, wherein said generating at least one financial plan container that includes a template of one or more variables, said financial plan container configured to receive and/or contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data comprises:
generating at least one financial plan container that includes a template of one or more variables, wherein:
the financial plan container is configured to receive client data;

Torre et al. teaches:
Fig. 5, ref. 509 and receiving tuition data.

the one or more variables are selected based on the type of the financial plan container; and

Fig. 5, ref. 509  teaches tuition for Education and Maria Secondary School.

one or more values for the one or more variables are based on the financial plan data.
	
	Fig. 5, ref. 511 teaches funding (planning) targets.

Regarding claim 15
The computationally-implemented method of claim 14, wherein said generating at least one financial plan container that includes a template of one or more variables comprises:
generating at least one financial plan container that includes a template of one or more variables, wherein:
the financial plan container is configured to receive client data;

Torre et al. teaches:
Fig. 5, ref. 509 and receiving tuition data.

the one or more variables are selected based on the type of the financial plan container; and

Fig. 5, ref. 509  teaches tuition for Education and Maria Secondary School.

the one or more values for the one or more variables are based on financial plan data of one or more further clients that have one or more further financial plans that include one or more further financial plan containers.

Fig. 5 teaches “Add Goal: Education” and ref. 501 is for adding further plans to create further containers.  

Regarding claim 17
The computationally-implemented method of claim 1, wherein said generating at least one financial plan container that includes a template of one or more variables, said financial plan container configured to receive and/or contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data comprises:
generating at least one financial plan container that includes a template of one or more variables, said financial plan container configured to receive client data, and said one or more variables are selected at least partly based on financial plan data.

Torre et al. teaches:
Fig. 5, refs. 503, 504, 505, etc. teach template with one or more variables already included.

Regarding claim 24
The computationally-implemented method of claim 1, wherein said generating at least one financial plan container that includes a template of one or more variables, said financial plan container configured to receive and/or contain client data, and said template of one or more variables is based on one or more of a type of the financial plan container and financial plan data comprises:
generating at least one financial plan container that includes the template of one or more variables, wherein the at least one financial plan container is a life card that corresponds to one or more events, occurrences, states, and conditions.

{From Applicant’s specification…

“Referring now to Fig. 2, Fig. 2 shows a high-level implementation of the system according to various embodiments. In an embodiment, a user, e.g., a client 205 logs onto the system for the first time. In response to seeing that the user has logged on for the first time, the system presents the user with one or more containers, e.g., Life Cards.” [0082]

Therefore a container (goal) is a life card.}

Torre et al. teaches:
Fig. 5, refs. 503, 504, 505, etc. teach template with one or more variables already included for education goal (life card corresponds) with obtaining a degree (event or occurrence).

Regarding claim 39
The computationally-implemented method of claim 1, wherein said generating the at least one financial plan container that includes the template of the one or more variables, wherein the template of the one or more variables is modified based on other 
generating the at least one financial plan container that includes the template of the one or more variables, wherein the template of the one or more variables is modified based on other clients’ input to other containers that are the same as the financial plan container.

Torre et al. teaches:
Balancing  (modifying) goals contingent on income or retirement timing (other containers)…
“Returning to FIG. 4, creation of household goals 402 and balancing those goals 403 further involves setting priorities among goals and alternate levels of accomplishing goals. For instance, having a minimum income level during retirement and paying for half of a child's college education may be primary goals. Having additional income during retirement and paying for all of the child's college education may be secondary goals. A significant charitable donation may be an additional goal. General wealth accumulation may be a residual goal. Some goals, such as retaining the family home, may be subject to economic conditions and general need. Such goals may be contingent. Balancing of goals further may involve timing of partial and full retirement. A goal may be to retire as early as possible or in a span from five to 10 years hence. Retirement may mean partial retirement with a reduced income until a certain age. Another goal may be to sell the family house and buy a retirement house two years after full retirement. Once goals initially have been set, simulations can be run to test whether the goals are balanced. Unachievable and overly modest goals are adjusted during a balancing stage 403.” [0191]

Regarding claim 66
The computationally-implemented method of claim 1, wherein said facilitating presentation of the at least one financial plan container that is configured to receive the client data comprises:
facilitating presentation of the particular financial plan container of the at least one financial plan container, said particular financial plan container configured to receive the client data, and said particular financial plan container selected at least partly based on an indication that a client is providing client data to a financial plan container for a first time.

Torre et al. teaches:
Fig. 5, ref. 501 where “Goal Name/Description” is first defined.

Regarding claim 70
The computationally-implemented method of claim 1, wherein said applying one or more models to the at least one financial plan container that contains the client data comprises:
applying one or more models to the at least one financial plan container that contains the client data, wherein said one or more models are configured to project a value of a 

Torre et al. teaches:
Fig. 19A and 19B teach various containers with values at particular times.

Regarding claim 71
The computationally-implemented method of claim 1, wherein said applying one or more projection factors to the at least one financial plan container that contains the client data comprises:
applying one or more projection factors to the at least one financial plan container that contains the client data, said one or more projection factors associated with the at least one financial plan container.

Torre et al. teaches:
Fig. 19A and 19B teach various containers with values at particular times.

Regarding claim 73
The computationally-implemented method of claim 1, wherein said applying one or more projection factors to the at least one financial plan container that contains the client data comprises:
applying one or more projection factors to the at least one financial plan container that contains the client data, wherein said one or more projection factors are at least partially based on one or more further financial plan containers associated with one or more clients.

Torre et al. teaches:
Fig. 5 teaches “Add Goal: Education” and ref. 501 is for adding further plans to create further containers.  

Regarding claim 74
The computationally-implemented method of claim 1, wherein said applying one or more projection factors to the at least one financial plan container that contains the client data comprises:
applying one or more projection factors to the at least one financial plan container that contains the client data, wherein said one or more projection factors are at least partially based on changes in client data of one or more further financial plan containers associated with a client.

Torre et al. teaches:
Example of applying projection factors based on changes to investment (container)…
“The financial plan database 127 further is subject to updating by the batch application services 107 and the off-line data process 111. The batch application services 107 may include a monitoring process 140, a periodic reporting process 141, a data delivery process 143 and a configuration management process 142. . The monitoring process can monitor for variations from the plan such as a need to rebalance the portfolio, a lack of stoploss orders or a general deterioration in a segment of the client's asset base. The monitoring process may detect deterioration in asset segments more readily and accurately than either a client or analyst would. It uses the data delivery process 143 to reach the client or analyst by predetermined means, consistent with the urgency of a particular alert.” [0041]

Regarding claim 80
The computationally-implemented method of claim 1, wherein said incorporating the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, into a client financial plan comprises:
utilizing the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, as an input into the client financial plan that is customized based on the at least one container.

Torre et al. teaches:
	Fig. 5 and input customized based on the Education Goal (container).

Regarding claim 81
The computationally-implemented method of claim 1, wherein said incorporating the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied, into a client financial plan comprises:
acquiring the at least one financial plan container that contains the client data and to which the one or more projection factors have been applied; and 

Torre et al. teaches:
	Fig. 5 and input customized based on the Education Goal (container).

modifying the client financial plan based on the acquired at least one container.

Fig. 11 teaches “Education” that modifies the total plan.

Also, Fig. 5 teaches “Add Goal: Education” (therefore modifying the plan using the container).

Regarding claim 82
The computationally-implemented method of claim 81,wherein said modifying the client financial plan based on the acquired at least one container comprises:


Torre et al. teaches:
Plans based on historical data…
“Simulating a range of long-term plans for comparison purposes, taking into account economic uncertainty, is beyond the mental or manual capabilities of even the most skilled analyst. Simulations may be factor driven and should produce self-consistent sets impacts on different types of investments, faithful to historical or adjusted historical covariance data. For instance, when stocks decline sharply, the price of bonds goes up as investors shift their money from equities to bonds. Or, when interest rates go up, bank stocks rise and housing starts to fall. Covariance is a typical measure of how the performance of one asset class tracks another asset class. For overall economic simulation, smaller or larger sets of factors may be used. Monte Carlo simulation is popular for simulating events over time.” [0031]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.